United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1516
                                    ___________

Harry Riley,                             *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Ron Knox, Dr.; J. A. Gammon,             *
                                         *      [UNPUBLISHED]
               Appellees.                *
                                    ___________

                            Submitted: December 30, 1999
                                Filed: January 14, 2000
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Harry Riley, a Missouri inmate, appeals the District Court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 (Supp. III 1997) action, in which he
claimed deliberate indifference to his serious dental needs. For the reasons discussed
below, we affirm.




      1
       The Honorable DONALD J. STOHR, United States District Judge for the
Eastern District of Missouri.
       Upon de novo review, see Moore v. Jackson, 123 F.3d 1082, 1086 (8th Cir.
1997) (per curiam), we conclude summary judgment was proper. The summary
judgment record, viewed most favorably to Riley, shows that Gammon, the prison
superintendent, made no dental treatment decisions, and that he referred complaints
related to Riley’s treatment to the medical unit, over which he had no direct control.
See Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (general responsibility for
supervising operations of prison insufficient to support liability for medical-indifference
claim).

       As to Dr. Knox, the record shows that Riley had extensive dental problems, and
that Dr. Knox saw him repeatedly and performed multiple dental procedures. Although
Riley complains of various delays in his treatment, a mere disagreement over the timing
and type of dental treatment is not actionable. See Long v. Nix, 86 F.3d 761, 765 (8th
Cir. 1996) (prison officials do not violate Eighth Amendment when, in exercising
professional judgment, they refuse to implement inmate’s requested course of
treatment). Thus, we find Riley failed to present a triable issue of fact on his claims
against Dr. Knox.

      Further, we conclude that the District Court did not err in denying Riley’s motion
to compel discovery, because he failed to seek a continuance, see Fed. R. Civ. P. 56(f),
Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th Cir. 1997); and we also conclude the
Court did not abuse its discretion in denying Riley appointment of counsel, see Davis
v. Scott, 94 F.3d 444, 447 (8th Cir. 1996).

      Accordingly, we affirm.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-